OPINION — AG — QUESTION(1): IS THE BOARD OF COUNTY COMMISSIONERS AUTHORIZED TO CONVEY BY DEED, OR EASEMENT TO THE LOCAL (CHEROKEE STRIP) HISTORICAL SOCIETY A SITE FOR THE HISTORICAL SOCIETY FACILITY, WITH OR WITHOUT PURCHASE PRICE COMPENSATION? — NEGATIVE, QUESTION(2): IF THE CITY OF PERRY FURNISHES THE SITE FOR THE FACILITY, MAY THE CONTY USE PUBLIC FUNDS, OR MAKE A TAX LEVY, OR SUBMIT TO THE VOTERS OF THE COUNTY A SPECIAL TAX FOR THE PURPOSE OF HELPING FINANCE (A) THE CONSTRUCTION OF A BUILDING FACILITY ON LAND OWNED EITHER BY THE COUNTY, CITY, OR THE HISTORICAL SOCIETY, (B) THE EQUIPMENT FOR THE BUILDING, (C) PURCHASE PRICE OF THE ITEMS OF HISTORICAL INTEREST THAT WILL BE PLACE ON EXHIBIT? — THERE IS NO AUTHORITY UNDER WHICH COUNTY FUNDS MAY BE LEVIED FOR THE PURPOSE OF OR SPENT UPON A LOCAL HISTORICAL MUSEUM. (NEGATIVE), QUESTION(3): COULD THE COUNTY, THROUGH ITS BOARD OF COUNTY COMMISSIONERS, PROVIDE A SITE FOR THE HISTORICAL SOCIETY FACILITY FROM LAND THE COUNTY NOW OWNS, AND JOIN IN THE BURDEN OF FINANCING THE IMPROVEMENTS TO BE MADE OF SAID SITE, IF THE COUNTY RETAINED FULL OWNERSHIP OF THE REAL ESTATE INVOLVED, INCLUDING BOTH THE SITE AND THE BUILDING STRUCTURE THAT WOULD BE CONSTRUCTED THEREON BY THE SOCIETY? — NEGATIVE CITE: OPINION NO. 64-319, 19 O.S. 1961 342-344 [19-342] — [19-344], 19 O.S. 1961 342 [19-342] (TERRY SHIPLEY)